Citation Nr: 0617872	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  06-06 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION


The veteran served on active duty from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

As noted below, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part. 


REMAND

In May 2006, after withdrawing his central office hearing 
request, the veteran requested a videoconference hearing.  
Accordingly, a remand to schedule the requested hearing is 
required.  See 38 C.F.R. § 20.703 (2005).

To ensure compliance with due process requirements, this case 
is REMANDED for the following actions:

The RO should schedule the veteran for a 
videoconference hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  No action is required by the veteran until she 
receives further 


notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


